EMPLOYMENT AGREEMENT





THIS EMPLOYMENT AGREEMENT

("Agreement"), dated this 23rd day of February, 2001, is entered into by and
between HAROLD'S STORES, INC., an Oklahoma corporation (the "Company"), and
Clark Hinkley, an individual ("Employee").





In consideration of the mutual covenants herein contained, the parties hereto
agree as follows:



1. Employment

. The Company hereby employs Employee and Employee accepts employment upon the
terms and conditions set forth herein.





2. Term

. Subject to Section 14, this Agreement shall take effect on the date Employee
commences his full time employment hereunder which shall be no later than March
1, 2001, and shall continue for a term of three (3) years.





3. Duties of Employee

. Employee shall serve as Chief Executive Officer of the Company, reporting to
its Board of Directors (the "Board"). All other officers and employees of the
Company shall report to Employee or, directly or indirectly, to another
executive officer of the Company who in turn reports to Employee. Employee shall
also serve, if elected, on the Board of Directors of the Company.





4. Compensation.



A. Base Salary

. The Company shall pay Employee for all services rendered hereunder a base
salary at the rate of Four Hundred Fifty Thousand Dollars ($450,000) per annum,
payable in accordance with the normal payroll practices of the Company in effect
from time to time with respect to its executive officers (such salary as the
same may be from time to time adjusted pursuant to this Section, the "Base
Salary"). The Compensation Committee (the " Committee") of the Board shall
review Employee's Base Salary not less frequently than annually and may
recommend an increase to the rate of Base Salary payable to Employee. Employee's
Base Salary shall be subject to withholding and other applicable taxes.





B. Bonus Potential

. Employee will have a target bonus potential of fifty (50%) percent of his
annual rate of Base Salary. Employee's entitlement to a bonus for any year shall
be based upon the Company's achieving a pre-determined amount of, or increase
in, after-tax profits to be established through discussions between Employee and
the Company by April 1 of the year or, if the parties are unable to agree by
that date, by the Board acting in the utmost good faith. Notwithstanding
anything to the contrary in this paragraph, (i) Employee shall be given an
opportunity each year to earn a bonus equal to 100% of his Base Salary if
profits significantly exceed targets and reach the stretch targets established
in accordance with this paragraph, and (ii) provided Employee is actually
employed by the Company on the first-year anniversary date of this Agreement (as
determined pursuant to Section 2 hereof), Employee shall be entitled to receive
a minimum bonus of $100,000 for services rendered during the first year of this
Agreement. The Company agrees to pay such guaranteed minimum bonus on or before
April 30, 2002, unless the first year anniversary date is after April 30, 2002,
in which event the guaranteed minimum bonus for the first year will be paid
promptly following the first-year anniversary date. The payment of the
guaranteed minimum bonus for the first year of employment pursuant to this
Agreement shall not prejudice Employee's rights, as they may be determined
pursuant to this paragraph, to any greater performance bonus for the period
covered by such guaranteed minimum bonus (or any portion thereof).





C. Employee Benefits

. Employee shall be reimbursed for all reasonable travel and business expenses
incurred by him in connection with the performance of his duties; provided, that
in lieu of reimbursement for food and lodging while on business travel to New
York City, the Company shall instead pay Employee an additional per diem of
$250.00 for travel during regular business days requiring an overnight stay.
Employee will also receive such vacation, pension, thrift, medical insurance,
life and disability insurance, expense reimbursement, indemnification rights,
liability insurance benefits and such other benefits as are provided generally
to executive employees of the Company; provided, however, that this Agreement
shall not be construed to afford Employee any greater rights to benefits under
any of such programs than are provided under the terms thereof or prohibit the
Company from amending or discontinuing any such plans in accordance with the
terms of such plans. Notwithstanding the foregoing, the benefits to Employee
shall also include, but not be limited to, (i) four (4) weeks of paid vacation
per year accrued annually on the commencement of each year of this Agreement;
and (ii) $25,000 per year paid monthly in equal increments expressly for: (a)
dues and reasonable expenses incurred in connection with the use of an
Employee-owned membership, if any, in a country club of his choosing in the
Dallas area, (b) the costs and expenses of maintaining an Employee-owned
automobile used by Employee in the conduct of his business, and (c) such other
expenses as are customarily provided to chief executive officers of other,
comparable corporations.





D. Relocation Expenses

. The Company shall reimburse Employee for the reasonable moving expenses
associated with the relocation of Employee and his family to Dallas, Texas;
provided that the moving company used shall be a company selected by the Company
that is reasonably acceptable to Employee. The Company will also reimburse
Employee all reasonable and necessary closing costs actually charged to Employee
in connection with the purchase of a residence in Dallas, Texas (or a suburb of
Dallas, Texas) provided such closing costs are of the type and in the amount
that are customarily charged to purchasers of real estate in the area; provided,
however, such closing costs shall not exceed $10,000. The Company shall also
reimburse Employee for the cost of reasonable temporary housing in Dallas,
Texas, for the first ninety (90) days of the term of this Agreement.





E. Stock Options

. Employee shall be granted ten (10) year stock options for 500,000 shares of
common stock of the Company (the "Options") pursuant to and in accordance with
the Company's 1993 Performance and Equity Incentive Plan, as amended (the "Stock
Option Plan"). Subject to the provisions of the Stock Option Plan, the Options
shall vest and become exercisable immediately upon grant as to twenty percent
(20%) (100,000) of the total number of shares subject to the Options and as to
16 percent (16%) (80,000)of the total number of shares subject to the Options on
the day immediately preceding each of the first, second, third, fourth and fifth
anniversaries of the first day of employment by Company. The shares acquired by
Employee upon exercise will be covered under an effective registration statement
on Form S-8 under the Securities Act of 1933. The date of the grant of the
Options shall be the effective date of this Agreement. The exercise (strike)
price will be determined at the close of business on the first day of Employee's
employment under this Agreement. To the extent not already vested and to the
extent not prohibited by the Stock Option Plan, the Options shall become fully
vested and exercisable immediately prior to the occurrence of a Change in
Control (as hereinafter defined); provided, that if an earlier date is fixed as
the record date for the ownership of stock of the Company eligible to
participate in the Change in Control, the Options shall become fully vested and
exercisable in time to enable Employee to become an eligible stockholder on such
record date with respect to the shares subject to the Options.





5.

Extent of Services. While employed by the Company pursuant to this Agreement,
Employee shall devote his entire business time and attention to the Company's
business; provided, that nothing herein shall be construed as restricting
Employee's right to engage in community, charitable or similar activities so
long as such other activities do not interfere with the proper discharge of his
duties under this Agreement. Employee may serve on the board of directors or
similar bodies of other organizations so long as such service does not interfere
with the proper discharge of his duties under this Agreement and the Company's
Board of Directors has expressly approved of such service by Employee.





6. Job Location.

Employee's primary job location will be at the Company's principal offices in
Dallas, Texas.





7. Termination.



7.1 Termination for Cause.

The Company may at any time terminate this Agreement and Employee's employment
with the Company for "Cause" (as herein defined), and Employee shall be paid all
salary, bonuses and other benefits already earned but not yet paid (the "Accrued
Amounts") and no more. The term Cause as used herein shall mean (i) conviction
of, or a plea of nolo contendere to any crime involving moral turpitude (ii)
conviction of, or a plea of nolo contendere to any felony resulting or intended
to result directly or indirectly in gain or personal enrichment to Employee at
the expense of the Company, (iii) violation by Employee of any law or regulation
applicable to Employee or to the Company or its business, or any other act of
gross misconduct by Employee, that is reasonably likely to result in material
liability to the Company, (iv) material breach by Employee of any provision of
this Agreement; or (v) willful neglect or repeated failure to perform Employee's
employment duties pursuant to this Agreement; provided, that no termination
shall be treated as a termination for Cause under clause (iv) or clause (v)
above unless the Board shall have given Employee at least thirty (30) days'
notice of termination, and providing Employee a reasonable opportunity to cure
the alleged breach after written notice thereof. In the event cause for
termination again exists under clauses (iv) or (v) above subsequent to
Employee's cure, then Company may terminate Employee's employment for the
reasons set forth in clauses (iv) or (v) at any time with or without notice.





7.2 Termination for Other than Cause.

The Company may terminate the Employee for any reason other than for cause at
any time, with or without notice. In the event of such termination, Company
shall pay to Employee an amount equal to one (1) year of Employee's then
existing annual Base Salary payable on a monthly basis in accordance with
Company's standard business practices. In the event of termination of Employee
under this Section 7.2, Employee shall also be entitled to continue his
insurance benefits under COBRA and Employer shall pay the COBRA premiums for the
duration of the severance period. Employee's entitlement to the severance
benefits set forth herein may be subject to reduction pursuant to Section 10
hereof.





7.3 Termination by Employee Without Good Reason.

Employee may terminate his employment under this Agreement upon giving Company
sixty (60) days written notice. In the event of any such termination by Employee
that is not for Good Reason (as hereafter defined), the Company shall not be
obligated to pay severance or any benefits under the Severance Policy. For
purposes of this Agreement, Good Reason means any or any combination of the
following occurring without Employee's express consent: (i) any material
diminution in Employee's title or responsibilities; (ii) Employee is not
nominated for election or reelection to the Board or, if nominated, is not
elected or reelected; (iii) any material diminution in Employee's remuneration
or benefits; or (iv) any material breach by the Company of any provision of this
Agreement which has not been cured within thirty (30) days after notice of such
noncompliance has been given by the Employee to Company.





7.4 Termination by Employee for Good Reason.

If Employee terminates his employment for Good Reason, he shall be entitled to
receive the same severance and benefits in the same amount and on the same terms
as would have been payable or provided to him had he been terminated without
Cause under Section 7.2, plus any accrued bonus up to the time of termination.
Additionally, to the extent that any Options have not already vested and to the
extent not prohibited by the Stock Option Plan, one third of the Options which
have not vested prior to termination for Good Reason shall become fully vested
and exercisable. The same accelerated option vesting shall apply if Employee is
terminated by the Company (other than for Cause) after Employee has given notice
to the Company of termination for Good Reason.





7.5 Termination Without Cause or Good Reason in Connection with Change in
Control.

For purposes of this Agreement, the term "Change in Control" shall mean (i) the
date any entity or person, including a group as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, shall become the beneficial owner of, or
shall have obtained voting control over more than 50% of the outstanding common
stock of the Company; or (ii) the effective date of (a) any merger,
consolidation or other reorganization of the Company with another corporation in
which the Company is not the continuing or surviving corporation or pursuant to
which any common shares of the Company would be converted into cash, securities
or other property of another corporation, other than a merger, consolidation or
reorganization of the Company in which holders of Company common stock
immediately prior to the merger, consolidation or reorganization have more than
50% of the outstanding common stock of the surviving corporation immediately
after the transaction, or (b) any sale or other disposition of substantially all
of the assets of the Company to any person other than a person whose outstanding
common stock is more than 50% owned by persons who were holders of outstanding
Company common stock immediately before such sale or disposition. In the event
of a Change in Control of the Company and a subsequent termination of Employee's
employment under circumstances described in Section 7.2 or a termination by
Employee for Good Reason as described in Section 7.4, the Company shall pay to
Employee, within thirty (30) days of such termination and in lieu of the cash
severance payments described in Section 7.2 and Section 7.4, (i) a lump sum cash
payment equal to one year of Employee's Base Salary as in effect immediately
prior to his termination of employment or, if higher, the Base Salary as in
effect immediately prior to the Change in Control, plus (ii) accrued bonus on a
pro rata basis for the year in which the Change of Control occurs. In the event
of termination upon any Change of Control, the Company shall also provide
Employee with the other non-salary severance benefits set forth in the Company's
Severance Policy (or as provided in Sections 7.2 and 7.4, if greater); Provided,
the closing of the transactions contemplated by the Series 2001-A Preferred
Stock Purchase Agreement between the Company and the Investors defined on the
Schedule of Investors to the Series 2001-A Preferred Stock Purchase Agreement
(the "Investor Group") and the exercise of rights, including voting rights and
rights of first refusal contemplated therein, shall not constitute a Change in
Control for purposes of this Agreement; Provided, further, the following
circumstances shall not be deemed to constitute a Change in Control: (i) the
transfer of up to thirty percent (30%) of the ownership rights of the Investor
Group to Brad Martin and/or Howard Lester; or (ii) any dilution of the stock
ownership or voting rights of the Investors as long as the Investors own in the
aggregate at least thirty percent (30%) of the common stock and preferred stock
on an as converted basis; or (iii) the transfer by Ronald de Waal of his
interest in the Investor Group to any entity or group of entities in which de
Waal, directly or indirectly, has a controlling interest.





8. Death or Disability During Employment

. If Employee dies during the term of this Agreement, this Agreement shall
automatically terminate and the Company shall pay to Employee's estate the
compensation and benefits that would be otherwise payable to Employee up to the
end of the month in which his death occurred. If Employee becomes disabled
during the term of this Agreement so that he is unable to perform his duties
under this Agreement for a period of ninety (90) consecutive days, either the
Company or Employee may terminate the employment of Employee by the Company. In
such event, the Company shall continue to pay Employee an amount equal to sixty
percent of his base annual salary during the continuation of the severance
period described in Section 7.2 or until the commencement of payments to
Employee under the Company's long term disability income plan.





9. Confidential Information and Trade Secrets.

For purposes of this Agreement, the term "Confidential Information" means any
and all data, know-how, designs, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training materials and techniques, computer software
and programs, systems, improvements, devices, discoveries, concepts, ideas,
designs, methods and information concerning the business and affairs of the
Company, however documented, and any other information of the Company that is a
trade secret of the Company, and all notes summaries or compilations containing
or based, in whole or in part, on any information included in the foregoing.
Employee acknowledges that in the course of his employment by the Company,
Employee will become acquainted with Confidential Information belonging to the
Company. Employee acknowledges and agrees that all Confidential Information of
the Company known or obtained by the Employee, whether before or after the date
hereof, is the property of the Company. Therefore, Employee agrees that Employee
will not, at any time, other than in furtherance of Employee's employment
duties, disclose to any unauthorized persons or use for his own account or for
the benefit of any third party any Confidential Information, whether Employee
has such information in Employee's memory or embodied in writing or other
physical form, without the Company's prior written consent, unless and to the
extent that the Confidential Information is or becomes generally known to and
available for use by the public other than as a result of Employee's fault or
the fault of any other person bound by a duty of confidentiality. Employee
agrees, upon any termination of his employment with the Company and at any other
time the Company may request, to deliver to the Company, or such representatives
as the Company may designate, all documents, memoranda, notes, plans, records,
reports, and other documentation, models, components, devices, or computer
software, whether embodied in a disk or in other form (and all copies of all of
the foregoing), relating to the business, operations, or affairs of the Company
and any other Confidential Information that Employee may then possess or have
under Employee's control.





10. Non Compete and Non-Solicitation Covenants

. Employee agrees that during the term of this Agreement and for a period of one
(1) year from the date that Employee ceases to be employed by the Company for
any reason, Employee shall not, directly or indirectly, individually or as an
employee, partner, officer, director or shareholder (other than a 2% or less
shareholder) or in any other capacity whatsoever, (i) solicit the business of
any current customers of the Company; (ii) acquire, operate, manage or take any
position with any specialty retail apparel or accessories organization that has
retail stores within a fifty mile radius of any retail store operated by the
Company, (iii) serve as an officer, director, employee, agent or consultant to a
specialty retail apparel or accessories organization that has retail stores
within a fifty mile radius of any retail store operated by the Company, or (iv)
establish or operate any specialty retail apparel or accessories organization
that has retail stores within a fifty mile radius of any retail store operated
by the Company. Employee further agrees that during the one year period
following termination of this Agreement, Employee will not recruit, hire, assist
others in recruiting or hiring, discuss employment with, or refer to others
concerning employment, any person who to Employee's knowledge is, or within the
preceding twelve (12) months was, an employee of the Company. Provided, however,
if Employee desires to take a position or any action prohibited by this Section
10, he shall provide Company with written notice of his intent and Company shall
provide written notice to Employee within fourteen (14) working days of whether
or not Company intends to enforce the covenants set forth in this Section 10. If
Company intends to enforce these covenants, then Company shall pay to Employee
the severance pay set forth in Section 7.2 hereof, even if Employee was
terminated for Cause or if Employee terminated without Good Reason. Provided
further, if Company terminates Employee's employment for reasons other than
Cause, Company will not unreasonably withhold its consent to Employee taking
employment in violation of this Section 10 unless the job that Employee intends
to accept is a direct competitor of Company (including without limitation, Ann
Taylor and Talbots) or a retailer of ladies apparel with similar price lines. If
Company gives its consent to allow Employee to accept such other employment,
then Employee shall forfeit his right to the severance benefits set forth in
Section 7.2 hereof.





11. Conflicts of Interest During Employment

. During his employment with the Company, Employee shall not, without the
express written consent of the Company, directly or indirectly, render services
to or for any person or entity, for or without compensation, or engage in any
activity competitive with or adverse to the business interests of the Company,
whether alone, as a partner, an officer, director, employee, shareholder (other
than a 2% or less shareholder), trustee, fiduciary, agent, advisor, consultant
or other representative of any other entity. Nothing in this Section 11 shall be
construed as restricting Employee's right to engage in community, charitable or
similar activities so long as such other activities do not interfere with the
proper discharge of his duties under this Agreement, nor does this Section 11
restrict Employee's right to serve on the board of directors or similar bodies
of other organizations, so long as such service does not interfere with the
proper discharge of his duties under this Agreement and the Company's Board of
Directors has expressly approved of such service by Employee.





12. Certain Remedies.

Employee acknowledges and agrees that (i) breach of any of the covenants and
agreements contained in Sections 9, 10 and 11 hereof will give rise to
irreparable injury to the Company or its Affiliates, inadequately compensable in
damages, (ii) the covenants and agreements contained in Sections 9, 10 and 11
are necessary for the protection of the legitimate business interests of the
Company and its Affiliates and to prevent the Employee from acquiring an unfair
trade advantage and are reasonable in scope and content, and (iii) the covenants
contained in Sections 9, 10 and 11 and the enforcement of specific performance
thereof will not in any way prevent Employee from earning a reasonable
livelihood. In furtherance of the foregoing, the parties hereto expressly intend
and agree that, in the event of any actual or threatened breach by Employee of
the covenants contained in Sections 9, 10 or 11, the Company shall be entitled,
in addition to damages and any other remedies available under law, to specific
performance and to injunctive relief to restrain the actual or threatened breach
of said covenants by Employee. In the event this Agreement or the covenants or
agreements contained in Sections 9, 10 and 11 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of their being too
extensive in any respect, such covenants shall be interpreted to extend only to
the maximum extent in all other respects as to which they may be enforceable,
all as determined by such court in such action.





13. Miscellaneous.



13.1 Notices.

Whenever any notice, demand or request is required or permitted hereunder, such
notice, demand or request shall be hand delivered in person or sent by mail,
registered or certified, return receipt requested, postage prepaid, or by
Federal Express or other overnight delivery service providing evidence of
receipt of delivery to the addresses as set forth below:







If to Employee: CLARK HINKLEY



2419 Ellis Street #553

Dallas, TX 75204



If to the Company: Harold's Stores, Inc.

765 Asp Avenue

Norman, OK 73069

Attn: Chief Financial Officer



Any notice, demand or request that shall be served upon either of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notices, demands or requests are hand delivered
in person, or (ii) on the date the Federal Express or other overnight delivery
service receipt was signed; or (iii) on the second day after the mailing of such
notice.



Either Company or Employee shall have the right from time to time to designate
by written notice to the other party such other person or persons, and such
other place or places, as Company or Employee may desire written notices to be
delivered or sent in accordance herewith; provided, however, at no time shall
either party be required to send more than an original and one (1) copy of any
such notice, demand or request required or permitted hereunder.



13.2 Governing Law.

This Agreement and all rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Texas (without regard to
its principles of conflicts of laws).





13.3 Entire Agreement; Amendment and Waiver.

This Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any prior agreement, arrangement and
understanding between the parties regarding the subject matter hereof,
including, without limitation, any previous agreement of employment or
compensation. This Agreement may be amended or changed only in a written
instrument duly executed by each of the parties hereto and any alleged amendment
or change which is not so documented shall not be effective as to the parties.
The provisions of this Agreement may be waived only by the party hereto who is
entitled to the benefit thereof by evidencing such waiver in writing, executed
by such party. Except to the extent waiver or satisfaction is deemed to exist by
the express terms of this Agreement, the failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall in no way be construed
to be a waiver of any such provisions, nor in any way to affect the validity of
this Agreement or any part thereof or the right of any party thereafter to
enforce each and every provision. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.





13.4 Severability.

This Agreement is intended to be performed in accordance with and only to the
extent permitted by all applicable legal requirements. If any provision of this
Agreement or the application thereof to any person or circumstance shall for any
reason and to any extent, be invalid or unenforceable, then the performance of
such offending provision shall be excused by the parties hereto, but the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected thereby, but rather shall be
enforced to the greatest extent permitted by law.





13.5 Assignability.

Neither this Agreement nor any of Employee's rights or obligations hereunder may
be assigned without the prior written consent of the Company. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, trustees and permitted assigns.





13.6. Arbitration.

The parties firmly desire to resolve all disputes arising hereunder without
resort to litigation in order to protect their respective business reputations
and the confidential nature of certain aspects of their relationship.
Accordingly, any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its National Rules
for the Resolution of Employment Disputes, and judgment on the award rendered by
the arbitrator or arbitrators shall be binding and conclusive on the parties,
and shall be kept confidential by the parties to the greatest extent possible.
It is expressly agreed that the arbitration shall occur in a location in Dallas
County, Texas. If any suit, action or proceeding with respect to this Agreement
shall be brought prior to, during or after such arbitration proceedings, then
such suit, action or proceeding shall be brought exclusively in the Texas State
courts of competent jurisdiction in Dallas County, Texas or in the United States
District Court in Dallas County, Texas





13.7 Remedies Cumulative.

All remedies available to the parties or herein expressly conferred shall be
deemed cumulative with and not exclusive of any other remedies expressly
conferred hereby or available to any party, and the exercise of any one remedy
shall not preclude the exercise of any other remedy.





13.8 Survival.

Unless specifically superseded by any subsequent agreement between the Company
and Employee, provisions contained in this Agreement that by their sense and
context are intended to survive the completion of performance, termination or
cancellation of this Agreement (including, without limitation, Sections 9 and
10) shall so survive regardless of whether Employee remains thereafter in the
employ of the Company.





14. Condition Precedent to Agreement

. This Agreement is contingent upon the Company closing its six million dollar
equity financing transaction with the Ronald de Waal group on or before February
26, 2001, with funding on or before March 1, 2001. If such financing should not
be closed within the time provided, then this Agreement shall be null and void
and the parties shall be released from any obligations arising out of this
Agreement.





15. Other Agreements

. Employee represents and warrants that he is not a party to any contract or
agreement with any other person or entity which would prevent Employee from
entering into this Agreement or performing the duties prescribed herein, or
otherwise conflict with this Agreement.





IN WITNESS WHEREOF

, the parties have executed this Employment Agreement as of the day and year
first above written.





 

"EMPLOYEE"

____________________________________



CLARK HINKLEY



 

"COMPANY"

HAROLD'S STORES, INC.,





an Oklahoma corporation





 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

933427.1